Case 3:17-cv-03226-MAS-DEA Document 110 Filed 02/11/21 Page 1 of 3 PageID: 2480
                                                                                      Counsel                    Associates, Cont’d
                                                        JOEL N. WERBEL>               CHRISTIAN R. BAILLIE+      ALLISON M. KOENKE>
                                                        JOHN METHFESSEL, JR.>         SARAH K. DELAHANT+         OLIVIA R. LICATA+
                                                        FREDRIC PAUL GALLIN*+^        SHAJI M. EAPEN+            ASHLEY E. MALANDRE^
           METHFESSEL & WERBEL                          STEPHEN R. KATZMAN#
                                                        WILLIAM S. BLOOM>*
                                                                                      JAMES FOXEN^
                                                                                      GERALD KAPLAN>
                                                                                                                 ANTHONY J. MANCUSO>
                                                                                                                 CHRISTEN E. MCCULLOUGH^
                     A Professional Corporation         ERIC L. HARRISON*+            JARED P. KINGSLEY*+        KAJAL J. PATEL>
                                                        MATTHEW A. WERBEL>            JOHN R. KNODEL*+           NABILA SAEED^
                                                        LORI BROWN STERNBACK*+        LESLIE A. KOCH+            SARAH E. SHEPP+
                                                        I. BLAKELEY JOHNSTONE,III+*   CHARLES T. MCCOOK, JR.*>   TIFFANY D. TAGARELLI>
                                                        GINA M. STANZIALE>            MARC G. MUCCIOLO>          STEVEN A. UNTERBURGER+
                                                        PAUL J. ENDLER JR.>           RICHARD A. NELKE~          LEVI E. UPDYKE+^
                                                                                      STEVEN K. PARNESS+
                                                        Of Counsel                    RAINA M. PITTS^            * Certified by the Supreme Court of
                                                        MARC DEMBLING*+               BRENT R. POHLMAN+            New Jersey as a Civil Trial Attorney
                                                        ED THORNTON>                  AMANDA J. SAWYER^          +Member of NY & NJ Bar
                                                                                      JARED S. SCHURE>           ^ Member of PA & NJ Bar
                                                        Retired                       SHIFRA TARICA+             >Member of NJ Bar only
                                                        JOHN METHFESSEL, SR.>                                    #Member of NJ & LA. Bar
                                                        (1935-2017)                                              <Member of NJ & DC Bar
                                                        DON CROWLEY*+                 Associates                 >Member of NJ, PA & DC Bar
                                                                                      EDWARD D. DEMBLING>        ~Member of NY, NJ & DC Bar
                                                                                      NATALIE DONIS+
                                                                                      MICHAEL R. EATROFF>        Please reply to New Jersey
                                                                                      FRANK J. KEENAN+^
                                                                                      SCOTT KETTERER>




                                                    February 11, 2021




     VIA ELECTRONIC FILING
     Hon. Michael A. Shipp, U.S.D.J.
     United States District Court
     Clarkson S. Fisher Fed. Bldg.
     402 East State Street
     Trenton, NJ 08608

     RE:     AGUDATH ISRAEL OF AMERICA VS. TOWNSHIP OF JACKSON, ET AL.
             Our File No.                 : 89600 BRP
             Docket No.                   : 3:17-CV-03226 MAS-DEA

     Dear Judge Shipp:

     Following up on Your Honor’s Order of February 10, 2021. (ECF
     Document 109). The parties will submit initial additional
     briefing on the issues identified in the correspondence of
     February 10, 2021 on Friday February 19, 2021. The parties
     will then submit reply briefing as to those issues on Friday
     February 26, 2021.     The Parties are available for oral
     argument on the following days, March 4, 2021 after 1 pm, all
     day on March 5, 2021, all day on March 10, 2021 and March 11,
     2021 after 1 pm.




2025 Lincoln Highway  Suite 200  P.O. Box 3012  Edison, NJ 08818  (732) 248-4200  FAX (732) 248-2355
       112 West 34th Street  17th Floor  New York, NY 10120  (212) 947-1999  FAX (212) 947-3332
 1500 Market Street  12th Floor, East Tower  Philadelphia, PA 19102  (215) 665-5622  FAX (215) 665-5623
                                              www.njinslaw.com
Case 3:17-cv-03226-MAS-DEA Document 110 Filed 02/11/21 Page 2 of 3 PageID: 2481
    Methfessel & Werbel, Esqs.
    Our File No. 89600 BRP
    Page 2

    Thank you for Your Honor’s courtesies in allowing the Parties
    to brief these issues which have arisen since the filing of
    the initial moving and responsive papers.

                                       Respectfully submitted,

                                       METHFESSEL & WERBEL, ESQS.



                                       Brent R. Pohlman
                                       pohlman@methwerb.com
                                       Ext. 182
    BRP:alw




     cc:   VIA EMAIL: storzer@storzerlaw.com
           Roman P. Storzer, Esq.
           Storzer & Associates, P.C.
           1025 Connecticut Avenue
           Suite One Thousand
           Washington, D.C. 20036

           VIA EMAIL: rath@storzerlaw.com
           Sieglinde K. Rath, Esq.
           Storzer & Associates, P.C.
           1025 Connecticut Avenue
           Suite One Thousand
           Washington, D.C. 20036

           VIA EMAIL: djennings@wilentz.com
           Donna M. Jennings, Esq.
           Wilentz, Goldman & Spitzer, PA
           90 Woodbridge Center Drive
           Woodbridge, NJ 07095

           VIA EMAIL: mcguckinesq@aol.com
           Gregory McGuckin, Esq.
           Dasti, Murphy, McGuckin, Ulaky, Koutsouris
           & Connors
           506 Hooper Avenue
           Toms River, NJ 08753
Case 3:17-cv-03226-MAS-DEA Document 110 Filed 02/11/21 Page 3 of 3 PageID: 2482
    Methfessel & Werbel, Esqs.
    Our File No. 89600 BRP
    Page 3


           VIA EMAIL: sgertner@gertneresq.com
           Sean D. Gertner, Esq.
           Gertner & Gertner, LLC
           740 Bennetts Mills Road
           PO Box 1149
           Jackson, NJ 08527
